       Case 1:18-cv-08653-VEC-SDA Document 265 Filed 04/28/21 Page 1 of 3




                                                                           D. GEORGE SWEIGERT
                                                                            GENERAL DELIVERY
                                                                          NEVADA CITY, CA 95959


                                                                                      April 28th, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: POSSIBLE SETTLEMENT NEGOTIATIONS
      1:18-cv-08653-VEC-SDA

Ref:    (a)     SETTLEMENT CONFERENCE PROCEDURES FOR MAGISTRATE
                JUDGE STEWART D. AARON, as of December 4, 2017

Your Honor,

1.      As seen in the attached e-mail message the Defendant has solicited the undersigned for
some sort of “settlement conference”.
2.      Pursuant to the spirit and intent of ref: (a), the Plaintiff advised the Defendant that he should
file a request for a settlement conference directly with your honor (“the parties may voluntarily
request the Court to hold a settlement conference in an attempt to resolve or narrow the dispute.”).


Respectfully,


D. George Sweigert


                                  CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the twenty seventh day
of April (4/27), two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                           Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov              truth@crowdsourcethetruth.org




                                                   1
        Case 1:18-cv-08653-VEC-SDA Document 265 Filed 04/28/21 Page 2 of 3




On Apr 27, 2021, at 9:21 PM, Spoliation Notice <spoliation-notice@mailbox.org> wrote:


Sir,


The discovery conference is a week away.


The undersigned is not prepared for such a settlement conference at this time.


Additionally, the undersigned does not participate in recorded podcasts.


You may wish to voluntarily request the Court to hold a settlement conference.


Best,


D. Geo. Sweigert




On 04/28/2021 12:47 AM Jason Goodman <truth@crowdsourcethetruth.org> wrote:




I propose we schedule a settlement conference before the next hearing with the judge
to address this and other concerns. When are you available to confer?




                                           2
     Case 1:18-cv-08653-VEC-SDA Document 265 Filed 04/28/21 Page 3 of 3




>> On Apr 25, 2021, at 9:38 PM, Spoliation Notice <spoliation-
notice@mailbox.org> wrote:


Dear Sir,


As you can see by the attached court documents there is NO stay of discovery in this
present lawsuit.


The undersigned shall expect to receive all discovery (that was due April 12, 2021) at
the undersigned's address in Nevada City, California by close of business Wednesday,
April 28th, 2021.


You are now back in New York City and complying with this Court issued discovery
demand should not be that difficult.


If discovery is not received by this deadline the undersigned believes that things will
become more unpleasant for you as a copy of this e-mail message will be filed with the
Court.


D. Geo. Sweigert
<Russian-agent-ORDER.pdf>
<mag-order-show_temp.pdf>




                                           3
